PER CURIAM:
On July 28, 1985, in a designated parking spot at Beech Fork *75Campground, claimant's 1977 Ford LTD was vandalized. The four tires were slashed, and the radiator and oil filter were damaged. The automobile, which is titled in Tennessee solely in claimant's name, was clearly visible from claimant's camp site. The incident occurred sometime after 12:00 midnight. The repairs to claimant's automobile amounted to $574.30.
Claimant testified that she and a friend were camping with her dog. The dog barked at one point, but neither claimant nor her companion arose at that time. The following morning claimant discovered the damage to her vehicle. The camp sites on either side of claimant's camp site were not occupied that evening.
Steven Bolar, park superintendent of Beech Fork State Park, testified that entrance to the park is gained through one central booth. The gate remains open until 10:00 p.m. After 10:00, only those people who are camping are permitted into the park. That is the only access by vehicle. There is access by means of the woods surrounding the park. At 4:00 a.m. on July 28, 1985, individuals inquired about the whereabouts of claimant and her companion's camping site. After being refused entrance to the park, they sent a note to claimant's trailer, allegedly of an emergency. Neither claimant nor her companion responded to the message. Mr. Bolar stated that park attendants had been through the area in which claimant was camping six times on July 28 and found no trouble. There are four thousand acres on the State Park.
The record-in this case fails to disclose any negligence on the part of respondent. Beech Fork State Park was properly patrolled on the evening in question, and unauthorized persons were denied entry to the park area after 10:00 p.m. No negligence on the part of the respondent was established; therefore, the claim must be denied.
Claim disallowed.